DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.).
Regarding claim 1, Alinsod et al. teaches an implant (Figure 3) comprising: a first flap formed of a sheet of material including: a first portion (Figure 3, arm portion, 52) configured to be attached proximate a sacrum; a second portion (Figure 3, body, 42) configured to be attached to an anterior vaginal wall; and a transition region lying between the first portion (52) and the second portion (42) ([0027]-[0028]; see annotated Figure 3 below; The limitations “configured to be attached proximate a sacrum” and “configured to be attached to an anterior vaginal wall” are functional language. The structure of Alinsod et al. is capable of performing these functions.), wherein a biomechanical attribute of the second portion (42) is configured to emulate biomechanical properties of the sacrum, a biomechanical attribute of the first portion (52) being configured to emulate biomechanical properties of the anterior vaginal wall (Each zone 42, 52 may be formed of a "different filament diameter, stitch pattern, mesh density, or a combination of all three”, [0028]. Accordingly, forming each zone with a different diameter filament, stitch pattern, and/or mesh density confers different material characteristics of arm portion 52 and body 42, and consequently different biomechanical properties. See [0028]-[0029]. The limitations “to emulate biomechanical properties of the sacrum” and “to emulate biomechanical properties of the anterior vaginal wall” are functional language. Since the material characteristics and consequently the biomechanical properties of each of the portion 52 and the body 42 are variable as noted, the biomechanical properties of these portions are capable of performing the claimed function.); and a second flap such that a portion of the second flap is configured to be attached to a posterior vaginal wall (see annotated Figure 3 below).

    PNG
    media_image1.png
    485
    581
    media_image1.png
    Greyscale

	Regarding claims 2 and 3, Alinsod et al. teaches the first portion (52) of the first flap defines a first type of knit structure and the second portion (42) of the first flap defines a second type of knit structure ([0028]-[0029]).
Regarding claim 4-6, Alinsod et al. teaches a width of the second portion (42) is larger than a width of a first portion (52) of the first flap (see annotated Figure 3); wherein the second portion (42) includes a proximal end and a distal end, the distal end being proximate the transition region, wherein the width of the second portion (42) varies from the proximal end to the distal end of the second portion (42); wherein the varying second width along the second portion (42) defines a trapezoidal shape of the second portion (42) (see annotated Figure 3).
Regarding claim 8, Alinsod et al. teaches each of the first and second flaps defines a planar shape and are configured to be attached separately to bodily locations 
Regarding claims 9-14, Alinsod et al. teaches the biomechanical attribute is elasticity and the biomechanical parameter is a modulus of elasticity; or the biomechanical attribute is viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, or stiffness (Each zone 42, 52 may be formed of a "different filament diameter, stitch pattern, mesh density, or a combination of all three”, [0028]. Accordingly, forming each zone with a different diameter filament, stitch pattern, and/or mesh density confers different material characteristics of elasticity, viscoelasticity, viscohyperelasticity, ansiotropicity, resistance to creep, and stiffness. See [0028]-[0029].).
Regarding claim 15, Alinsod et al. teaches an implant (Figure 3), comprising: a sheet of material having a first portion (Figure 3, arm portion, 52) and second portion (Figure 3, body, 42), wherein a biomechanical attribute of the second portion (42) is configured to emulate biomechanical properties of a sacrum of a patient, a biomechanical attribute of the first portion (52) being configured to emulate biomechanical properties of a portion of a vaginal wall of the patient (Each zone 42, 52 may be formed of a "different filament diameter, stitch pattern, mesh density, or a combination of all three”, [0028]. Accordingly, forming each zone with a different diameter filament, stitch pattern, and/or mesh density confers different material characteristics of arm portion 52 and body 42, and consequently different biomechanical properties. See [0028]-[0029]. The limitations “to emulate biomechanical properties of a sacrum of a patient” and “to emulate biomechanical properties of a portion of a vaginal 
Regarding claims 16-18, Alinsod et al. teaches the biomechanical parameter is the ability to stretch, the ability to flex, and stiffness ([0027]-[0029]).
Regarding claim 20, Alinsod et al. teaches the first portion (52) of the sheet of material has a first knit pattern and the second portion (42) of the sheet of material has a second knit pattern different than the first knit pattern ([0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.) in view of U.S. Patent Application Publication No. 2009/0171377 (Intoccia et al.).
Regarding claim 7, Alinsod et al. teaches all the limitations of claim 1. Alinsod et al. teaches the first portion (52) has a first knit pattern and the second portion (42) has a second, different knit pattern ([0029]), but does not specify the transition region has a third, different knit pattern.
Figure 4), comprising a first portion defining a first type of knit structure, a second portion defining a second type of knit structure, and a transition region defining a third type of knit structure ([0007]; [0011]; [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition region of Alinsod et al. to include a third type of knit pattern as taught by Intoccia et al., because Intoccia et al. teaches providing each area of the implant with a different characteristic, such as a knit pattern, is desirable to improve support to the prolapsed organ or organs ([0007]; [0011]; [0031]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0177132 (Alinsod et al.) in view of U.S. Patent Application Publication No. 2006/0130848 (Carey).
Regarding claim 19, Alinsod et al. teaches all the limitations of claim 15. Alinsod et al. teaches the second portion (42) of the sheet of material is formed with knitted filaments of a smaller diameter in a more open pattern than the first portion (52) of the sheet of material that is formed from larger diameter filaments in a tighter pattern ([0029]), but does not specify the weight of each portion of the sheet of material.
However, Carey teaches an implant (Figure 9), comprising a first portion of a sheet of material having a more open mesh pattern than that of a second portion of the sheet of material, the sheet of material having a weight between 20 and 50 grams per square meter (see Figure 9; 0.0020 g/cm2 to 0.0050 g/cm2 is 20 g/m2 to 50 g/m2, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the sheet of material of 2 and the heavier portion has a weight greater than as 30 g/m2 in view of the teaching of Carey, because Carey teaches "[i]t is highly desirable that the mesh be light" and in the range of 20-50 g/m2 ([0032]).
Response to Arguments
Applicant’s arguments, see page 6, filed 30 December 2021, with respect to the rejections of claims 1-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 1 October 2021 have been withdrawn. 
Applicant's arguments filed 30 December 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Particular, applicant contends none of the cited art meets the limitations of claims 1 and 15 as amended (arguments, page 6). The examiner does not find these arguments to be persuasive, as Alinsod et al. teaches an implant comprising a plurality of portions (42, 52) having different material characteristics in order to confer different biomechanical properties to each portion based on the requisite behavior of each portion to restore proper support to the adjacent tissue ([0028]-[0029]). Accordingly, the implant of Alinsod et al. meets the limitations of claims 1 and 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,376,351. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘351 patent. That is, claim 1 is anticipated by claim 1, 15, or 19 of the ‘351 patent. Similarly, instant claim 15 is anticipated by claim 1, 15, or 19. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claim 2-14 and 16-20 of the instant application are anticipated by claims 1-19 of the ‘351 patent, by the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2014/0005471 (Amarasinghe et al.) teaches an implant having a plurality of portions with different biomechanical properties configured to emulate the biomechanical properties of tissue such as a vaginal wall ([0008]; [0030]; [0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791